Citation Nr: 0901323	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from August 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied a noncompensable 
evaluation for bilateral hearing loss.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The competent medical evidence reflects that the veteran 
has Level I hearing for right ear and Level II hearing for 
the left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
47, 4.10, 4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in July 2004, 
prior to the issuance of the rating decision now on appeal 
from December 2004.  That notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advise he submit any relevant evidence in his 
possession.  This notice satisfied the specificity 
requirements for claims for increase of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  All known available evidence 
has been collected, and the veteran was provided a VA 
examination which is adequate for rating purposes.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometric tests which average the tested pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 
4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which 
is essentially a mechanical application of the Rating 
Schedule to numeric designations after audiometric 
examinations are conducted.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.  However, these special rules for rating exceptional 
patterns of hearing impairment, do not apply to the veteran, 
based upon any audiometric examination on file.  

Analysis:  Historically, the veteran was initially granted 
service connection for bilateral hearing loss, and assigned a 
noncompensable evaluation effective from August 1982.  

He filed for an increased evaluation in December 2004, and 
was provided a VA audiometric examination in February 2005 
which revealed pure tone decibel thresholds at the relevant 
frequencies for speech at 1000 2000 3000 4000 Hertz (cycles 
per second) of 50, 40, 55, and 65 for the right ear, and 25, 
35, 60, and 70 for the left ear.  The average of these 
decibel thresholds were 53 for the right ear, and 48 for the 
left ear.  Speech discrimination was 96 percent for the right 
ear, and 100 percent for the left ear.  Using the applicable 
tables for evaluation of hearing loss at 38 C.F.R. § 4.85, 
the veteran had Level I hearing for each ear, which did not 
warrant a compensable evaluation.  The RO denied an increase 
in a June 2005 rating decision, and the veteran was notified, 
and did not appeal. 

He again filed for an increased evaluation, most recently in 
January 2006, and submitted the partial results of a private 
audiometric examination which was not adequate for rating 
purposes.  He was subsequently provided a VA audiometric 
examination in April 2006 which revealed pure tone decibel 
thresholds at the relevant frequencies for speech at 1000 
2000 3000 4000 Hertz of 45, 50, 65, and 65 for the right ear, 
and 35, 40, 70, and 80 for the left ear.  The average of 
these decibel thresholds were 56 for both the right and left 
ears.  Speech discrimination was 92 percent for the right 
ear, and 88 percent for the left ear.  Using the applicable 
tables for evaluation of hearing loss at 38 C.F.R. § 4.85, 
the veteran had Level I hearing for the right ear, and Level 
II hearing for the left ear, which does not warrant a 
compensable evaluation.  The RO denied an increase in a July 
2006 rating decision, and the veteran was notified and 
initiated this appeal.

The Board has reviewed the accuracy of the most recent VA 
audiometric examination, and using Table VI provided at 
38 C.F.R. § 4.85, veteran is shown to have Level I hearing 
for the right ear, and Level II for the left ear.  Using 
Table VII, Level I and Level II hearing must be assigned a 
noncompensable (no percent) evaluation.   

Accordingly, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a compensable rating 
for his bilateral hearing loss.  To warrant a higher 
evaluation, the veteran will have to have objective 
audiometric testing which shows an increase in hearing loss 
disability, either based on pure tone decibel thresholds from 
1,000 to 4,000 Hertz, or lower speech discrimination scores, 
or both.  The objective testing conducted by VA in 2005 and 
2006 does show an overall decrease in hearing acuity, but not 
sufficient to warrant a compensable evaluation.

The veteran has complained about the type of testing provided 
on VA examination, but there is absolutely nothing in the 
record to indicate that VA audiometric examinations have been 
in any way deficient or inaccurate.  The Board wishes to make 
it clear that it has no reason to doubt that the veteran 
experiences hearing loss, and may even have been provided 
hearing aids by VA (at no cost).  However, based upon the 
current objective audiometric testing, the veteran's current 
hearing loss does not meet the criteria for a compensable 
rating at any time during the pendency of the appeal.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  



ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


